Title: From Alexander Hamilton to James McHenry, 19 September 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Sep. 19th 1799

I have communicated to Col Bentley your resolution as expressed in your letter of the 30th of Augt in respect to the late appointments for his Regiment.
But the occasion claims from me some remarks, as due to my own opinion of propriety and the good of the service.
I cannot doubt that the practice of your Department, as to the filling of vacancies in new corps, previous to your coming into it, was such as you state; but in the latitude in which it is stated, I cannot easily be persuaded, that it is such a practice as ought to be continued, or that it is not of a nature to sow the seeds of permanent discontent in the infancy of every corps.
I can nevertheless agree in the position of the Commander in Chief, that when, in the case of a newly created Corps, an officer declines his appointment, during the act of formation, the vacancy is not necessarily to be filled by the next in seniority.
But this is a rule rather to be narrowed than extended in its application; because it clashes with expectations that will inevitably grow up in the minds of Officers and in which their pride and self-love will always take a very active part. It is, in my opinion, to carry it to an impolitic extreme, to say, that it shall operate, until the “Regiment Legion or Corps has been recruited or nearly so and has marched to Head Quarters”: And to apply it to a single case of promotion is to mistake its principle; as from the subsequent expressions of the Commander in Chief may be inferred to be his idea. The rule is naturally confined to the case of an officer, in the original creation, who declines his appointment; in other words who refuses to accept. The moment a station has been filled by acceptance though but for a day the right of promotion attaches to it, and if becoming afterwards vacant it is filled by a new person, this is a violation of the principles of service and of the just expectations of subordinate Officers.
It is not a correct answer to this to say that a Corps “is open to new appointments” or as I understand the phrase, that the right of promotion does not commence till after the relative rank of the officers who have been appointed has been settled.
The want of a settlement of relative rank among them only leaves it doubtful what individual of their number shall succeed; but it does not involve any doubt whether aggregately they do not exclude a stranger. There is a still a clear right of some one of them to succeed, to be effectuated as soon as the relative rank is established, and new persons ought to come in junior to them all.
The appointment therefore of a new person in the place of one designated to an office in the Regimental Staff to take precedence of others before appointed is irregular, and not warranted by the rule, if taken within just limits or within the definition of the Commander in Chief.
Even the practice of introducing new men to vacancies occasionned by the non acceptance of officers in the original appointment ought not in my judgment to be continued till the Corps should have been recruited or nearly so and marched to head quarters, as you state to have been the case. This may be so long protracted as to postpone inconveniently the routine of promotion and produce dissatisfaction. A reasonable period should be fixed within which acceptances may with due diligence be ascertained—suppose three months from the first appointment of Officers. To keep the thing open for a year or more, which is likely to be the case in the present instance if completion of the regiments should be the criterion, could not fail to beget discontent—even in men of moderate and subordinate tempers.

The recommendation of persons as officers by the Commandants of Regiments ought I think, where the contrary is not expressed, to be understood to mean that they shall come in as junior second Lieutenants.
If I recollect rightly, in one or two instances of an early date, they have expressed the contrary, and relying upon their judgment of the probable effect on their Regiments, I have countenanced the recommendation. But I am clearly of opinion that this ought not to be the case in future; and that considering the length of time, which has elapsed since the organisation of the Regiments, it is indispensable that the routine of promotion shall henceforth prevail; with the exception perhaps of the fifth Regiment in consideration of the recency of the appointments for it.
Military prejudices are not only inseparable from but they are essential to the Military Profession. The Government which desires to have a satisfied and useful army must consult them. They cannot be moulded at its pleasure. It is vain to aim at it.
I must entreat, Sir, that the observations which I have offered in this letter may be attentively weighed. They are urged upon mature reflection; and are believed to be material to your satisfaction and that of the officers principal in command, to the satisfaction of all the officers, present and future, to whom they are applicable & to the harmonious course of our Military Affairs.
With great respect & esteem   I have the honor to be
